DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  Examiner believes that the title of the invention is imprecise.  A descriptive title indicative of the invention will help in proper indexing, classifying, searching, etc. See MPEP 606.01.  However, the title of the invention should be limited to 500 characters.  Examiner suggests including the aspect(s) of the claims which Applicant believes to be novel or nonobvious over the prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5, 11-15, and 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graham et al. (hereinafter Graham), U.S. Patent Application Publication 2017/0178227, in view of Brown et al. (hereinafter Brown), U.S. Patent Application Publication 2018/0188018, further in view of Prater et al. (hereinafter Prater), U.S. Patent 10,262,293.
Regarding Claim 1, Graham discloses a system comprising: 
a processor [“a processor” ¶72]; and 
memory [“a memory” ¶72] including instructions [“software instructions” ¶73], which when executed by the processor, cause the processor to:
 (b) create a plurality of product clusters [“the alignment module 219 uses brand information of the product facings in the planogram and the realogram to cluster the product facings into smaller and more contextually relevant bundles called "brand 
2) stereoscopic camera images of the plurality of products [“a stereo camera” ¶81], and
3) orientation sensor data of the plurality of products [“one or more images of a shelving unit” ¶88; “products may also sit in an orientation on the shelf” ¶88; “determine…an orientation” ¶89]; 
 (d) correlate the merchandise locations identified by the supervised machine learning model with the plurality of shelving units to derive planogram information [“The classification module 207 extracts, from the data stream, a portion of data including a received image of realogram, an image of the planogram, the locations of products” ¶137; “suggestion module 209 receives a condition and a portion of data associated with the condition from the classification module 207 and generates one or more suggestions based on the condition.” ¶139]; and 
(e) create a planogram using the planogram information [“a position map condition and generates advice for performing a corrective action based on the position 
However, Graham fails to explicitly disclose a plurality of sensors to provide sensor readings; 
(a) use a plurality of top-down images obtained from the plurality of sensors to identify a location and an orientation of a plurality of shelving units.
Brown discloses a plurality of sensors to provide sensor readings [“optical sensor(s)” ¶144]; 
(a) use a plurality of top-down images obtained from the plurality of sensors to identify a location and an orientation of a plurality of shelving units [“captured image with image(s) captured by optical sensor(s) of other fixture(s) (e.g., to provide for an image, map, floor plan, and/or the like of a larger portion of the building or space)” ¶144; “to identify structure(s) within the image of known dimensions, such as doors, doorways, windows, furniture, and/or the like, and use the identified structure(s) to determine a scale (e.g., pixels per foot, which may vary across the image) associated with the image, and use the scale to determine the dimensions of other structure(s) (e.g., such as walls, floors, and/or the like) within the image” ¶144].
It would have been obvious to one having ordinary skill in the art, having the teachings of Graham and Brown before him before the effective filing date of the claimed invention, to modify the system of Graham to incorporate top-down imaging of an area to create a floor plan including furniture location and dimensions of Brown.

However, Graham fails to explicitly disclose 1) radio frequency identification (RFID) data obtained from RFID tags on a plurality of products, 
(c) train a supervised machine learning model using the plurality of product clusters, the supervised machine learning model designed to infer merchandise locations.
Prater discloses 1) radio frequency identification (RFID) data obtained from RFID tags on a plurality of products [“a radio frequency identification (RFID) tag” col. 10, lines 63-64], 
(c) train a supervised machine learning model using the plurality of product clusters, the supervised machine learning model designed to infer merchandise locations [“the ANN may be a trained using a supervised learning algorithm” col. 20, lines 57-58].
It would have been obvious to one having ordinary skill in the art, having the teachings of Graham, Brown, and Prater before him before the effective filing date of the claimed invention, to modify the combination to incorporate the RDIF tags and the supervised machine learning of Prater.
Given the advantage of providing increase accuracy be including additional product information via RFID tags and using a well-known learning method to increase accuracy with training, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 2, Graham, Brown, and Prater disclose the system of claim 1.  Graham further discloses wherein, the location is a store, and wherein the plurality of products include merchandise items offered for sale at the store [“a shelving unit in a retail store” ¶61].

Regarding Claim 3, Graham, Brown, and Prater disclose the system of claim 2.  Graham further discloses wherein the sensor readings indicate respective locations of merchandise items offered for sale at the store [“the image recognition application 103 tells a user at which location a product is misplaced, which product should be placed at that location, and to which location the misplaced product should be moved.” ¶71].
However, Graham fails to explicitly disclose wherein each of the plurality of sensors are associated with a respective shelving unit location in the one or more of the plurality of shelving units [Fig. 2].
Prater discloses wherein each of the plurality of sensors are associated with a respective shelving unit location in the one or more of the plurality of shelving units [“using the weight sensor data 220 obtained from the various weight sensors 114(6) in the lanes 108 of the shelf 104, and in some implementations, in conjunction with the non-weight sensor data 222, the inventory management system 216 is able to maintain item data 226 such as inventory levels of a particular item 112 at a particular inventory location” col. 10, lines 20-26].
It would have been obvious to one having ordinary skill in the art, having the teachings of Graham, Brown, and Prater before him before the effective filing date of 
Given the advantage of including multiple sensors located by the shelves in order to increase accuracy, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 4, Graham, Brown, and Prater disclose the system of claim 1.  Graham further discloses wherein each of the plurality of sensors includes a pair of stereoscopic cameras [“stereo camera” ¶81].
However, Graham fails to explicitly disclose a radio-frequency identification (RFID) reader.
Prater discloses wherein each of the plurality of sensors includes a pair of stereoscopic cameras [“stereo vision systems” col. 11, lines 53-54] and a radio-frequency identification (RFID) reader [“radio frequency identification (RFID) readers” col. 13, lines 20-21].
It would have been obvious to one having ordinary skill in the art, having the teachings of Graham, Brown, and Prater before him before the effective filing date of the claimed invention, to modify the combination to incorporate the RFID readers of Prater.
Given the advantage of including multiple sensors including RFID’s and readers in order to increase accuracy, one having ordinary skill in the art would have been motivated to make this obvious modification.


However, Graham fails to explicitly disclose wherein each of the plurality of sensors further includes one or more of a structured-light three-dimensional (3D) scanner, an infrared (IR) camera, a camera array, a motion sensor, a global positioning system (GPS) sensor, an accelerometer, a gyroscope, a magnetometer, and a compass, and wherein the images include one or more of IR images, x-ray images, pixelated data, or any other organized grid structure of imagery.
Prater discloses wherein each of the plurality of sensors further includes one or more of a structured-light three-dimensional (3D) scanner, an infrared (IR) camera, a camera array, a motion sensor, a global positioning system (GPS) sensor, an accelerometer, a gyroscope, a magnetometer, and a compass, [The 3D sensors 114(2) may include range cameras, lidar systems, sonar systems, radar systems, structured light systems, stereo vision systems, optical interferometry systems, and so forth.” col. 11, lines 51-54; “sensors 114, such as cameras 114(1), 3D sensors 114(2), buttons 114(3), touch sensors 114(4), microphones 114(5), optical sensors 114(7), RFID readers 114(8), RF receivers 114(9), accelerometers 114(10), gyroscopes 114(11), magnetometers 114(12), optical sensor arrays 114(13), proximity sensors 114(14), and so forth.” col. 6, lines 60-65; “infrared” col. 11, line 34] and wherein the images include one or more of IR images, x-ray images, pixelated data, or any other organized grid structure of imagery [“sensor data 222 may comprise image data. The image data may be obtained from one or more sensors 114, such as a camera 114(1), a 3D sensor 114(2), or an optical sensor array 114(13). The image data may comprise one or more pixels.” col. 23, lines 8-12; “infrared” col. 11, line 34].

Given the advantage of increased accuracy by including various sensors and sensor data, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 11 is rejected on the same grounds as claim 1.
However, Graham fails to explicitly disclose receiving sensor readings from a plurality of sensors installed at a location.
Brown discloses receiving sensor readings from a plurality of sensors installed at a location [“detected by the one or more sensors” ¶130].
It would have been obvious to one having ordinary skill in the art, having the teachings of Graham, Brown, and Prater before him before the effective filing date of the claimed invention, to modify the combination to incorporate acquiring sensor data of Brown.
Given the advantage of receiving information on the environment in order to provide accurate information on the environment to the system for planning, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claims 12-15 are rejected on the same grounds as claims 2-5, respectively.
Claim 19 is rejected on the same grounds as claim 11.

Claims 22 is rejected on the same grounds as claim 5.
Claims 23 is rejected on the same grounds as claim 4.
Claims 24 is rejected on the same grounds as claim 5.

Claims 10, 18, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graham, Brown, and Prater, further in view of Stern et al. (hereinafter Stern), U.S. Patent Application Publication 2015/0163764.
Regarding Claim 10, Graham, Brown, and Prater disclose the system of claim 1.
However, Graham fails to explicitly disclose wherein based on detecting a change to a shelving unit location for one or more of the plurality of shelving units, the operations (a)-(e) are executed.
Stern discloses wherein based on detecting a change to a shelving unit location for one or more of the plurality of shelving units, the operations (a)-(e) are executed [“if the imaging system observes that steel shelving has been moved, which will affect ultrasonic signals, then this imaging change can be noted as a change in the planogram by the backend controller. It is further possible to automatically update the planogram based on information obtained from the imaging system.” ¶37].
It would have been obvious to one having ordinary skill in the art, having the teachings of Graham, Brown, Prater, and Stern before him before the effective filing date of the claimed invention, to modify the combination to incorporate the updating based on changes.


Claim 18 is rejected on the same grounds as claim 10.
Claim 26 is rejected on the same grounds as claim 10.

Examiner’s Note
The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H BEJCEK II whose telephone number is (571)270-3610. The examiner can normally be reached Monday - Friday: 9:00am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on (571) 270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.B./            Examiner, Art Unit 2123                                                                                                                                                                                            
/ALEXEY SHMATOV/           Supervisory Patent Examiner, Art Unit 2123